 In the Matter Of STOKERUNIT CORPORATIONandDISTRICT 10, INTER-NATIONAL ASSOCIATION OF MACHINISTS, (AFL)Case No. R-4362.-Decided November 3, 19.412Jurisdiction:machine tool and stoker drive manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ;electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including the night watchman, the road serviceman,and assistantforemen, but excluding office workers, draftsmen, engineers, the super-intendent, the production manager, the night superintendent, the assistantnight superintendent, foremen, and night foremen.Lamfrom, Tighe, EngelhardcCPcck,byMr. A. J. Engelhard,ofMilwaukee,Wis., for the Company.Mr. Ray A BaileyandMr. David J. Tischer,of Milwaukee, Wis.,for the Union.Miss MarciaHertmark,of counsel to .the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 10, International Associationof Machinists,herein called the Union,alleging that a question affect-ing commerce had arisen,concerning the representation of employeesof Stokerunit Corporation,Milwaukee,Wisconsin,herein called theCompany, the National'Labor' Relations Board provided'for anappropriate hearing upon due notice before Clarence A. Meter, TrialExaminer.Said hearingwas held'atMilwaukee,Wisconsin, 'onOctober 8,1942.The Company and the Union appeared,participated,and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :45'N. L.R. B., No. 54346 STOKERUNIT CORPORATIONFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY341Stokerunit Corporation, a Wisconsin corporation with its place ofbusiness at Milwaukee,Wisconsin,is engaged in the manufacture ofmachine tools and stoker drives. Its principal raw materials areiron,steel,and fabricated and semifabricatedmaterials.TheCompany annually purchases approximately $400,000 worth of suchmaterials,about 10 to 20 percent of which is shipped to it from out-side the State of Wisconsin. Its annual sales total approximately$1,000,000, of which about 90 percent is shipped outside the State ofWisconsin.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 10, International Association of Machinists, is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 29 and August 31, 1942, the Union requested that the Com-pany recognize it for purposes of collective bargaining.The Com-pany refused to recognize the Union until it had been certified bythe Board.A statement of the Regional Director, introduced in evidence at thehearing, shows that the Union represents a substantial number ofemployees in the unit alleged to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of=the-Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties stipulated that the appropriate unit shouldconsist ofall production and maintenance employees of the Company includingthe night watchman, but excluding office workers, draftsmen,engi-neers, the superintendent, the production manager, the night super-intendent and the assistant night superintendent.However, the Com-pany wishes also to exclude, and the Union desires to include, all fore-men, assistant foremen and night foremen, and a road serviceman.1 The Regional Director reported that the Union submitted 117 application cards, 1 mem-bership book, 6 membership slips, and 3 authorization slips, all bearing apparently genuine,original signatures, and 96 bearing names on thepayroll of the Company for' September18, 1942, which lists a total of 236 namesThe alleged appropriate unit contains 195persons. 342DECISIONS OF NATIONAL' LABOR 'RELATIONS- BOARDThere are 13 foremen and 2 night`foremen listed on, the Company'spay roll.These foremen are paid on an hourly basis and have noauthority to hire or discharge.However, they recommend hiring,and discharging, and,have full authority to discipline, and recommendpromotions and wage -increases.- Some are "engaged exclusively insupervisory duties while others perform -manual work, due to thelarge amount of work and the inexperience of new employees. It isclear from the record that they are considered to be in charge and +that the employees receive their orders from them.We shall excludethe foremen and night foremen from the unit.The three assistant foremen,2 although apparently in charge in theabsence of the foremen, according to the testimony of the Company'sgeneral superintendent, perform manual labor at all times.Theyhave no authority to hire or discharge.The employees who testifiedat the hearing stated";that"they ha'd' no knowledge of any-employeesbeing referred to by such titles.We shall include the assistantforemen.The road serviceman whom the Company desires to exclude fromthe unit is engaged in traveling during a majority of the time.Hevisits customers for the purpose of making repairs and adjustments,and makes reports to the Company from which it determines whethercharges shall be made for repairs made and parts furnished.Whenhe is in the plant- he works in the precision boring machine assemblydepartment under a foreman.Although he is an expert workmanand requires no supervision, he exercises no supervisory authorityover other employees: , We^shalLinclude, him within the unit.We find that all production and maintenance employees of the Com-pany, including the night watchman, the road serviceman, and assist-ant foremen, but excluding office workers, draftsmen, engineers,,thesuperintendent, the production manager, the night superintendent, theassistant night superintendent, foremen, and night foremen, con,stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The partiesagreed that a current pay roll should be used to determine thoseeligible to vote.We shall direct that the employees- of the Company -eligible tovote in the election shall be those in the appropriate unit who were9 There are four assistant foremen listed on the Company's pay roll, but the partiesstipulated that J. Smith performs no supervisory, duties and maybe included,within theunit.- STOKERUNIT CORPORATION343employed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9 of National LaborRelations Board Rules and Regulations--Series 2,' as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Stokerunit Cor-poration,Milwaukee, Wisconsin, an election by secret ballot, shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and -supervisionof the Regional Director for the Twelfth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules andRegulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor inthe active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by District 10, International Association of Machinists,(AFL), for the purposes of collective bargaining.,CHAIRMAN MmLTs took no part in the consideration of the aboveDecision and Direction of Election.